Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Nationwide Investor Destinations Funds Fund Prospectus February 28, 2008 (as revised April 11, 2008) Nationwide Investor Destinations Aggressive Fund Nationwide Investor Destinations Moderately Aggressive Fund Nationwide Investor Destinations Moderate Fund Nationwide Investor Destinations Moderately Conservative Fund Nationwide Investor Destinations Conservative Fund As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved these Funds shares or determined whether this prospectus is complete or accurate. To state otherwise is a crime. www.nationwidefunds.com Fund and Class Ticker Nationwide Investor Destinations Aggressive Fund Class A NDAAX Nationwide Investor Destinations Aggressive Fund Class B NDABX Nationwide Investor Destinations Aggressive Fund Class C NDACX Nationwide Investor Destinations Aggressive Fund Class R GAFRX Nationwide Investor Destinations Aggressive Fund Institutional ClassGAIDX Nationwide Investor Destinations Aggressive Fund Service Class NDASX Nationwide Investor Destinations Moderately Aggressive Fund Class A NDMAX Nationwide Investor Destinations Moderately Aggressive Fund Class B NDMBX Nationwide Investor Destinations Moderately Aggressive Fund Class C NDMCX Nationwide Investor Destinations Moderately Aggressive Fund Class RGMARX Nationwide Investor Destinations Moderately Aggressive Fund Institutional Class GMIAX Nationwide Investor Destinations Moderately Aggressive Fund Service ClassNDMSX Nationwide Investor Destinations Moderate Fund Class A NADMX Nationwide Investor Destinations Moderate Fund Class B NBDMX Nationwide Investor Destinations Moderate Fund Class C NCDMX Nationwide Investor Destinations Moderate Fund Class R GMDRX Nationwide Investor Destinations Moderate Fund Institutional Class GMDIX Nationwide Investor Destinations Moderate Fund Service Class NSDMX Nationwide Investor Destinations Moderately Conservative Fund Class ANADCX Nationwide Investor Destinations Moderately Conservative Fund Class B NBDCX Nationwide Investor Destinations Moderately Conservative Fund Class C NCDCX Nationwide Investor Destinations Moderately Conservative Fund Class R GMMRX Nationwide Investor Destinations Moderately Conservative Fund Institutional Class GMIMX Nationwide Investor Destinations Moderately Conservative Fund Service ClassNSDCX Nationwide Investor Destinations Conservative Fund Class A NDCAX Nationwide Investor Destinations Conservative Fund Class B NDCBX Nationwide Investor Destinations Conservative Fund Class C NDCCX Nationwide Investor Destinations Conservative Fund Class R GCFRX Nationwide Investor Destinations Conservative Fund Institutional Class GIMCX Nationwide Investor Destinations Conservative Fund Service Class NDCSX TABLE OF CONTENTS 3 Section 1: Fund Summaries and Performance Nationwide Investor Destinations Aggressive Fund Nationwide Investor Destinations Moderately Aggressive Fund Nationwide Investor Destinations Moderate Fund Nationwide Investor Destinations Moderately Conservative Fund Nationwide Investor Destinations Conservative Fund 14 Section 2: Fund Details Additional Information about Investments, Investment Strategies and Risks 15 Section 3: Fund Management Investment Adviser Portfolio Management Multi-Manager Structure 16 Section 4: Investing With Nationwide Funds Choosing a Share Class Sales Charges and Fees Revenue Sharing Contacting Nationwide Funds Buying Shares Fair Value Pricing Customer Identification Information Exchanging Shares Automatic Withdrawal Program Selling Shares Excessive or Short-Term Trading Exchange and Redemption Fees 28 Section 5: Distributions and Taxes Income and Capital Gains Distributions Selling and Exchanging Shares Other Tax Jurisdictions Tax Status for Retirement Plans and Other Tax-Deferred Accounts Backup Withholding 30 Section 6: Financial Highlights 36 Appendix: Description of Underlying Investments INVESTOR DESTINATIONS SERIES | 1 Nationwide Investor Destinations Funds Introduction to the Nationwide Investor Destinations Funds This prospectus provides information about the five Nationwide Investor Destinations Funds (the Funds), the shares of which are offered by Nationwide Mutual Funds (the Trust). The Funds are designed to provide broadly diversified investment options across a range of risk levels. Each Fund is a fund of funds that invests primarily in affiliated index mutual funds and short-term investments representing a variety of asset classes. Nationwide Investor Destinations Aggressive Fund Nationwide Investor Destinations Moderately Aggressive Fund Nationwide Investor Destinations Moderate Fund Nationwide Investor Destinations Moderately Conservative Fund Nationwide Investor Destinations Conservative Fund These Funds are primarily intended to provide a solution for investors seeking: to achieve their financial objectives through a professionally developed asset allocation program and to maximize long-term total returns at a given level of risk through broad diversification among several traditional asset classes. To decide which of these Funds is appropriate for your investment program, you should consider your personal investment objective and financial circumstances, the length of time until you need your money and the amount of risk you are comfortable assuming. As with any mutual fund, there can be no guarantee that any of the Funds will meet their respective objectives or that the Funds performance will be positive for any period of time. Each Funds investment objective can be changed without shareholder approval upon 60 days written notice to shareholders. A Note about Share Classes Each Fund has six different share classesClass A, Class B, Class C, Class R, Service Class and Institutional Class. An investment in any share class of a Fund represents an investment in the same assets of the Fund. However, the fees, sales charges and expenses for each share class are different. The different share classes simply let you choose the cost structure that is right for you. The fees and expenses for each of the Funds are set forth in the Fund Summaries. Although each Fund is currently managed by Nationwide Fund Advisors (the Adviser), each Fund may employ a multi-manager structure, which means that the Adviser, as each Funds investment adviser, may hire, replace or terminate one or more subadvisers, not affiliated with the Adviser, for a Fund without shareholder approval. The Adviser believes that this structure gives it increased flexibility to manage the Funds in your best interests and to operate the Funds more efficiently. See Section 3, Fund Management: Multi-Manager Structure for more information. 2 | INVESTOR DESTINATIONS SERIES SECTION 1 NATIONWIDE INVESTOR DESTINATIONS SERIES FUND SUMMARIES AND PERFORMANCE Objectives Each Fund seeks to maximize total investment return for a given level of risk. Principal Strategies The Funds aim to provide diversification across major asset classesU.S. stocks, international stocks, bonds and short-term investmentsby investing in a professionally selected mix of underlying portfolios of Nationwide Mutual Funds, unaffiliated mutual funds and a fixed interest contract issued and guaranteed by Nationwide Life Insurance Company (each, an Underlying Fund or collectively, Underlying Funds). Depending on its target risk level, each Fund invests different amounts in these asset classes and Underlying Funds. The Funds invest primarily in index funds offered by Nationwide Mutual Funds, representing several asset classes. The index funds invest directly in equity securities, bonds or other securities with a goal of obtaining investment returns that closely track those of the relevant stock or bond index. The Funds also invest in certain non-index Underlying Funds. You could purchase most of the Underlying Funds directly. However, the Funds offer the added benefits of professional asset allocation and an extra measure of diversification. Nationwide Investor Destinations Aggressive Fund The Aggressive Fund pursues its objective primarily by seeking growth of capital. The Aggressive Funds target allocation is heavily weighted toward U.S. and international stock investments, with a small allocation to bonds. This Fund may be appropriate for investors who: are comfortable with substantial investment risk; have along investment time horizon and seek to maximize long-term returns while accepting the possibility of significant short-term or even long-term losses. Nationwide Investor Destinations Moderately Aggressive Fund The Moderately Aggressive Fund pursues its objective primarily by seeking growth of capital, as well as income.The Moderately Aggressive Funds target allocation is significantly weighted toward U.S. and international stock investments, but also includes some bonds and short-term investments to reduce volatility. This Fund may be appropriate for investors who: are comfortable with significant investment risk; have a long investment time horizon; seek additional diversification and seek to maximize long-term returns while accepting the possibility of short-term or even long-term losses. Nationwide Investor Destinations Moderate Fund The Moderate Fund pursues its objective by seeking both growth of capital and income.The Moderate Funds target allocation is weighted toward U.S. and international stock investments, but also includes a significant portion in bonds and short-term investments to add income and reduce volatility. This Fund may be appropriate for investors who: have alower tolerance for risk than more aggressive investors; seek both growth and income from their investment and are willing to accept moderate short-term price fluctuations in exchange for potentially higher returns over time. Nationwide Investor Destinations Moderately Conservative Fund The Moderately Conservative Fund pursues its objective by seeking income and, secondarily, long-term growth of capital.The Moderately Conservative Funds target allocation is weighted toward bonds and short-term investments, but also includes a significant portion in stock investments for long-term growth. This Fund may be appropriate for investors who: have alower tolerance for risk than more aggressive investors; primarily seek income from their investment; have ashorter investment time horizon and are willing to accept some short-term price fluctuations in exchange for potentially higher income and growth. Nationwide Investor Destinations Conservative Fund The Conservative Fund pursues its objective by seeking income and, secondarily, long-term growth of capital. The Conservative Funds target allocation is heavily weighted toward bonds and short-term investments, while including some stocks for long-term growth. This Fund may be appropriate for investors who: have ashort investment time horizon; have alow tolerance for risk and primarily seek income from their investment. INVESTOR DESTINATIONS SERIES | 3 SECTION 1 NATIONWIDE INVESTOR DESTINATIONS SERIES FUND SUMMARIES AND PERFORMANCE (cont.) The Adviser establishes a target allocation among different asset classes based on each Funds risk profile and individual strategies. Within each target asset class allocation, the Adviser selects the Underlying Funds, and the percentage of the Funds assets that will be allocated to each such Underlying Fund. The allocations shown in the chart below are the target allocations as of the date of this Prospectus. This means that, under normal circumstances, cash received by a Fund when it sells new shares is invested according to the allocations stated. However, day-to-day market activity will likely cause each Funds actual asset class and Underlying Fund allocations of money already invested to fluctuate from the targets stated. The Adviser monitors each Funds holdings and cash flow and periodically adjusts each Funds asset class and Underlying Fund allocations to realign them to the target asset class and Underlying Fund allocations. In addition, the asset class and Underlying Fund allocation targets themselves may change over time in order for each Fund to meet its respective objective or as economic and/or market conditions warrant. Investors should be aware that the Adviser applies a long-term investment horizon with respect to each Fund, and therefore, allocation changes are not likely to be made in response to short-term market conditions. The Adviser reserves the right to add or delete asset classes or to change the target allocations at any time and without notice. The Funds may also invest in other mutual funds not shown here that are chosen either to complement or replace the Underlying Funds listed here. For future information about asset class and Underlying Fund allocations, please review the Funds annual and semiannual reports. Asset Classes and Underlying Investments Target Allocations  Moderately Moderately Aggressive Aggressive Moderate Conservative Conservative U.S. STOCKS U.S. Large Cap 40% 35% 30% 20% 10% U.S. Mid Cap 15% 15% 10% 10% 5% U.S. Small Cap 10% 5% 5%   INTERNATIONAL STOCKS 30% 25% 15% 10% 5% INTERMEDIATE TERM BONDS 5% 15% 25% 35% 40% SHORT-TERM BONDS  5% 10% 15% 25% MONEY MARKET INSTRUMENTS   5% 10% 15%  As of February 28, 2008.The Funds reserve the right to change the target allocations at any time and without notice. 4 | INVESTOR DESTINATIONS SERIES SECTION 1 NATIONWIDE INVESTOR DESTINATIONS SERIES FUND SUMMARIES AND PERFORMANCE (cont.) Principal Risks None of the Investor Destinations Funds can guarantee that it will achieve its investment objective. As with any mutual fund, the value of each Funds investmentsand therefore, the value of each Funds sharesmay fluctuate. These changes may occur because of the following risks: Risks Associated with the Investor Destinations Funds Asset allocation risk  Each Investor Destinations Fund is subject to different levels and combinations of risk, based on its actual allocation among the various asset classes and Underlying Funds. Each Investor Destinations Fund will be affected to varying degrees by stock and bond market risks, among others. The potential impact of the risks related to an asset class depends on the size of the Investor Destinations Funds investment allocation to any such class. Performance risk  Each Investor Destinations Funds investment performance is directly tied to the performance of the Underlying Funds in which each Investor Destinations Fund invests. If one or more of the Underlying Funds fails to meet its investment objective, the Investor Destinations Funds performance could be negatively affected. There can be no assurance that any Investor Destinations Fund or Underlying Fund will achieve its investment objective. Risks applicable to a fund-of-funds structure  There are certain risks associated with a structure whereby an Investor Destinations Fund invests primarily in other mutual funds. In managing the Investor Destinations Funds, the Adviser has the authority to select and replace Underlying Funds. The Adviser could be subject to a potential conflict of interest in doing so because the Adviser is also the investment adviser to most, if not all of the Underlying Funds, and advisory fees paid to the Adviser by the Underlying Funds typically are higher than fees paid by the Investor Destinations Funds. It is important to note, however, that, the Adviser has a fiduciary duty to each of the Investor Destinations Funds and must act in each Investor Destinations Funds best interests. Risks Associated with Index Funds Underlying Funds that seek to match the performance of an index may not fully replicate their respective indexes and may perform differently from the securities in the index. To minimize this possibility, index funds attempt to be fully invested at all times and generally do not hold a significant portion of their assets in cash. Since they generally do not attempt to hedge against market declines, they may fall in value more than other mutual funds in the event of a general market decline. In addition, unlike an index fund, an index has no operating or other expenses. As a result, even though index funds attempt to track their indexes as closely as possible, they will tend to underperform the indexes to some degree over time. Risks Associated with Stocks Stock market risk refers to the possibility that an Underlying Fund could lose value if the individual stocks in which the Underlying Fund has invested and/or the overall stock markets in which those stocks trade decline. Individual stocks and overall stock markets may experience short-term volatility (price fluctuation) as well as extended periods of decline or little growth. Individual stocks are affected by many factors, including: corporate earnings; production; management; sales and market trends, including investor demand for a particular type of stock, such as growth or value stocks, small or large stocks, or stocks within a particular industry. Stock markets are affected by numerous factors, including interest rates, the outlook for corporate profits, the health of the national and world economies, national and world social and political events, and the fluctuation of other stock markets around the world. Mid-cap and small-cap risk  Investments in medium-sized and smaller, newer companies may involve greater risk than investments in larger, more established companies because their stocks are usually less stable in price and less liquid. To the extent an Underlying Fund invests in stocks of small and mid-sized companies, it may be subject to increased risk. Risks Associated with International Stocks Foreign securities risk is the risk that foreign securities may be more volatile, harder to price, and less liuid than U.S. securities. Foreign investments involve the following risks in addition to those of U.S. investments: political and economic instability; the impact of currency exchange rate fluctuations; reduced information about issuers; higher transaction costs; less stringent regulatory and accounting standards and delayed settlement. Additional risks include the possibility that a foreign jurisdiction might impose or increase withholding taxes on income payable with respect to foreign securities and the possible seizure, nationalization or expropriation of the foreign issuer or foreign deposits (in which the Underlying Fund could lose its entire investment in a certain market) and the possible adoption of foreign governmental restrictions such as exchange controls. INVESTOR DESTINATIONS SERIES | 5 SECTION 1 NATIONWIDE INVESTOR DESTINATIONS SERIES FUND SUMMARIES AND PERFORMANCE (cont.) Foreign custody risk  a Fund that invests in foreign securities may hold such securities and cash in foreign banks and securities depositories. Some foreign banks and securities depositories may be recently organized or new to the foreign custody business, and there may be limited or no regulatory oversight over their operations. Also, the laws of certain countries may put limits on a Funds ability to recover its assets if a foreign bank, depository or issuer of a security, or any of their agents, goes bankrupt. In addition, it is often more expensive for a Fund to buy, sell and hold securities in certain foreign markets than in the United States. The increased expense of investing in foreign markets reduces the amount a Fund can earn on its investments and typically results in a higher operating expense ratio for a Fund holding assets outside the United States. Currency exchange risk  securities in which a Fund invests may be denominated or quoted in currencies other than the U.S. dollar. Changes in foreign currency exchange rates affect the value of a Funds portfolio. Generally, when the U.S. dollar rises in value against a foreign currency, a security denominated in that currency loses value because the currency is worth fewer U.S. dollars. Conversely, when the U.S. dollar decreases in value against a foreign currency, a security denominated in that currency gains value because the currency is worth more U.S. dollars. Risks Associated with Bonds and Short-Term Investments Interest rate risk is the risk that the value of debt securities held by an Underlying Fund may decrease when market interest rates rise. In general, prices of debt securities decline when interest rates rise and increase when interest rates fall. Typically, the longer the maturity of a debt security, the more sensitive the debt securitys price will be to interest rate changes. Credit risk is the risk that the issuer of a debt security will not make required interest payments and/or principal repayments when they are due. In addition, if an issuers financial condition changes, the ratings on the issuers debt securities may be lowered, which could negatively affect the prices of the securities an Underlying Fund owns. This risk is particularly high for high-yield bonds and lower rated convertible securities. Single issuer risk refers to the risk presented by the Nationwide Contract, which is a fixed interest contract issued and guaranteed by Nationwide Life Insurance Company (Nationwide). This contract has a stable principal value and pays a fixed rate of interest to each Fund that holds the contract. Both the principal and a minimum rate of interest are guaranteed by Nationwide regardless of market conditions. However, if Nationwide becomes unable to meet this guarantee, a Fund that invests in the contract may lose money from unpaid principal or unpaid or reduced interest. Because the entire contract is issued and guaranteed by a single issuer, the financial health of such issuer may have a greater impact on the value of a Fund that invests in it. Inflation risk is the risk that prices of existing fixed-rate debt securities will decline due to inflation or the threat of inflation. The income produced by these securities is worth less when prices for goods and services rise. To compensate for this loss of purchasing power, the securities trade at lower prices. Inflation also reduces the purchasing power of any income you receive from an Underlying Fund. Extension risk is the risk that principal repayments will not occur as quickly as anticipated, causing the expected maturity of a security to increase. Rapidly rising interest rates may cause prepayments to occur more slowly than expected, thereby lengthening the duration of the securities held by the Underlying Fund and making their prices more sensitive to rate changes and more volatile if the market perceives the securities interest rates to be too low for a longer-term investment. Prepayment risk is the risk that as interest rates decline debt issuers may repay or refinance their loans or obligations earlier than anticipated. The issuers of mortgage- and asset-backed securities may, therefore, repay principal in advance. This forces an Underlying Fund to reinvest the proceeds from the principal prepayments at lower prevailing interest rates, which reduces the Underlying Funds income. In addition, changes in prepayment levels can increase the volatility of prices and yields on mortgage- and asset-backed securities. If an Underlying Fund pays a premium (a price higher than the principal amount of the bond) for a mortgage- or asset-backed security and that security is prepaid, the Underlying Fund may not recover the premium, resulting in a capital loss. Mortgage- and asset-backed securities risk  These securities are subject to prepayment and extension risk, as described above. Additionally, through its investments in mortgage-backed securities, including those issued by private lenders, a Fund may have some exposure to subprime loans, as well as to the mortgage and credit markets generally.
